DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Acknowledgement of preliminary amendment dated 09 March 2020 amending the written description that does not add new matter. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Domestic Benefit
Present application 16/645,504 filed 03/09/2020 is a national stage entry of PCT/CN2019/126661 with international filing date of 12/19/2019. 
Foreign Priority
Acknowledgment is made of a claim for foreign priority under 35 U.S.C. § 119(a)-(d) or (f). Copies of the certified copies of the priority documents (i.e., application number 201910832636.5 filed in China on 09/04/2019) have been received as of 03/09/2020 in this National Stage application from the International Bureau (PCT Rule 17.2(a)).
Information Disclosure Statement
The information disclosure statement submitted on 08/31/2020 was filed before first Office action. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered. 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Figure 3 lists reference number 521 not mentioned in the written description. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the vias in claims 1, 5 and 6 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. It is unclear if the arrows in the Examiner’s Annotated Figure 1, infra illustrates the vias as claimed. Further, the claimed vias appear to require an electrical connection between 63 and 61, however the labeled parts, infra go from 63 to 40, not 61.  Please clarify.  

    PNG
    media_image1.png
    451
    890
    media_image1.png
    Greyscale

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because: Examiner’s Annotated Figure 3, infra illustrates part circled that has same hatching as the filter number 52.  Is the part circled a filter, an electrical via or insulation? It is unclear. Please clarify.  

    PNG
    media_image2.png
    411
    770
    media_image2.png
    Greyscale

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 

The drawings are objected to because: Figure 1 and Figure 3 contain blurry reference numbers. Especially when Figure 1 and Figure 3 are compared to non-blurry Figure 2.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
Specification page 1, paragraph 0003 states, “the polarizers make the light output of the display panel seriously reduce” (bolded for emphasis) could benefit from some rephrasing for the purpose of clarity.
Specification page 2, paragraph 0010 states, “the plurality of filters corresponding to the plurality of filters” could benefit from some rephrasing for the purpose of clarity. 
Specification page 6, paragraph 0031 twice states, “second metal layer 43” instead of “second metal layer 63.”
Appropriate correction is required.

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: 
-- DISPLAY PANEL INTEGRATED WITH TOUCH PANEL AND MANUFACTURING METHOD THEREOF--.
Claim Objections
Claims 6 and 10 are objected to because of the following informalities:  
Claim 6 recites, “the projection” instead of “a projection” such that independent claim 1 uses “a projection.” Please change for consistency. 
Claim 10 recites, “wherein after forming the shielding layer” instead of “wherein after the forming the shielding layer” for proper antecedent basis. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 6-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 is indefinite by being unclear in reciting, “by vias” in last line of claim 5 because the nexus/relationship between the vias of parent claim 1 and the vias of claim 5 is unclear. For purpose of examination on the merits, the vias are one and the same.
Claim 6 is indefinite by being unclear in reciting, “the plurality of filters corresponding to the plurality of filters.” For purpose of examination on the merits, as per independent claim 1, “the plurality of filters corresponding to the plurality of light emitting units” is considered. 
	Dependent claims 7-10 do not alleviate the indefiniteness from the independent claim and are rejected for incorporating the indefiniteness from claim 6. 
A. Prior art rejections based on primary reference KR 20170083687 A. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 9 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR 20170083687 A to Kim.
	Regarding independent claim 1, Kim teaches a display panel (see title and Figure 15e), comprising a light emitting layer (i.e., as per Figure 15e there is EML of OLED that is an organic light emitting layer) and a touch layer (i.e., as per Figure 15e there is TS-2 that is a touch screen) located above the light emitting layer EML,
wherein the light emitting layer EML comprises a plurality of light emitting units (i.e., as illustrate in Figure 15e and throughout drawings there are a matrix of pixel);
wherein the touch layer TS-2 comprises:
a touch wiring layer SP1 / TS-BM1 / SCH-1 / STE2 (“first sensor units of touch electrodes” and “first black matrix” and “through-hole” and “second auxiliary electrodes of touch electrodes”, respectively; Figure 15e) comprising a plurality of gaps CF-C / CF-E (i.e., see Figure 15e: the gaps in the touch wiring layer are the locations where the color filters CF are located) disposed corresponding to the plurality of light emitting units EML; and
a filter structure CF-C / CF-E (see Figure 15e) comprising a plurality of filters CF disposed in the plurality of gaps (see Figure 15e) of the touch wiring layer SP1 / TS-BM1 / SCH-1 / STE2 respectively, the plurality of filters CF-C / CF-E corresponding to the plurality of light emitting units EML, and a projection (i.e., the length of CF-C + CF-E overhangs ENL) of each of the filters CF-C / CF-E on the light emitting layer EML covering the light emitting unit EML corresponds to the filter CF-C / CF-E,
wherein the touch wiring layer SP1 / TS-BM1 / SCH-1 / STE2 comprises a first metal layer SP1, a shielding layer TS-BM1, and a second metal layer STE2, the given the broadest reasonable interpretation: STE2 is on TS-BM1 by intervening layer CF-E. In another viewpoint: TS-BM2 covers the SP1 in a projection-downward-view AND STE2 is on TS-BM2) the shielding layer TS-BM1 and is electrically connected (see Figure 15e) with the first metal layer SP1 by vias SCH-1.
Regarding claim 2, Kim teaches an isolation layer TFE (“thin film encapsulation layer”; Figure 15e) located between the light emitting layer EML and the touch layer TS-2, and the first metal layer SP1 is disposed on BS (“base surface”; Figure 15e) the isolation layer TFE.
Regarding claim 3, Kim teaches wherein any one of the light colors retained by the filters CF is as same as the color of light emitted by the light emitting unit EML corresponding to the filter CF (as per translation: “The organic light emitting elements emitting three different colors may be disposed in each of the three types of light emitting regions PXA-R, PXA-G, and PXA-B. In one embodiment of the present invention, organic light emitting devices emitting white colors may be disposed on the three types of light emitting regions PXA-R, PXA-G, and PXA-B, respectively. At this time, three types of color filters of different colors can be superimposed on the three types of light emitting regions PXA-R, PXA-G and PXA-B, respectively.” Therefore, the different color filters are aligned with their respective colors), an edge (i.e., as per Figure 15e: it is illustrated the CF-C + CF-E covers the upper corner of TS-BM1) of any one of the filters CF covers an edge of the shielding layer TS-BM-1 adjacent to the filters CF.

Regarding claim 4, Kim teaches wherein a sum of areas of the plurality of gaps (i.e., gaps are defined as CF-C + CF-E) is larger than a sum of areas of the plurality of light emitting units EML (i.e., see Figure 15e: as illustrated the gaps as labeled with length arrows CF-C + CF-E is wider than EML length).
Regarding claim 5, Kim teaches wherein the touch wiring layer TS-2 further comprises a planarization layer TS-BM2 (see Figure 15e: given the broadest reasonable interpretation: TS-BM2 is a dielectric layer that is in the required location as claimed and is also flat on top. Therefore, TS-BM2 may be considered a planarization layer. TS-BM2 covers BM1 and CF-E in a downward-projection-plan view. Further, STE2 is literally touching TS-BM2 and therefore STE2 is on TS-BM2. Nothing in the claim requires the vias to be going through the claimed passivation layer) covering the shielding layer TS-BM1 and the filter structure CF-E, and the second metal layer STE2 is located on the planarization layer TS-BM2 and is electrically connected with the first metal layer SP1 by vias SCH-1.

Regarding independent claim 6, Kim teaches a method for manufacturing (i.e., forming of claim 1) a display panel (see title), comprising steps of:
forming a light emitting layer, the light emitting layer comprising a plurality of light emitting units;
forming a touch wiring layer above the light emitting layer, the touch wiring layer comprising a plurality of gaps, and the plurality of gaps disposed corresponding to the plurality of light emitting units; and

wherein forming the touch wiring layer comprises the steps of:
forming a first metal layer;
forming a shielding layer, the shielding layer covering the first metal layer; and
forming a second metal layer, the second metal layer located on the shielding layer and electrically connected with the first metal layer by vias (i.e., independent method claim 6 is the “forming” of claim 1 and therefore refer to claim 1 rejection, supra).
Regarding claim 7, Kim teaches wherein after forming the light emitting layer EML, the method further comprises a step of: forming an isolation layer TFE, the isolation layer located on the light emitting layer EML (i.e., method claim 7 is the forming of claim 2 and therefore refer to claim 2 rejection, supra).
Regarding claim 9, Kim teaches wherein the plurality of filters correspond to the plurality of light emitting units, any one of the light colors retained by the filters is as the same as the color of light emitted by the light emitting unit corresponding to the filter, the edge of any one of the filters covers the edge of the shielding layer adjacent to the filter (i.e., method claim 9 is the forming of claim 3 therefore refer to claim 3 rejection, supra).
Regarding claim 10, Kim teaches wherein after forming the shielding layer, the method further comprises a step of: forming a planarization layer, the planarization layer supra).

B. Prior art rejections based on primary reference US 2017/0271429 A1. 
Claim Rejections - 35 USC § 102
	Quotations of pertinent statutory sections, supra. 

Claims 1, 2, 6 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0271429 A1 to Kim et al. (“Kim”).
Regarding independent claim 1, Kim teaches a display panel (see title), comprising a light emitting layer 220 (“light emitting layer”; Figure 8; paragraph 0053) and a touch layer 410 / 300 / 420 (“first metal patterns” and “black matrix” and “second metal pattern”, respectively; Figure 8; paragraphs 0134 and [0126 and 0133]) located above the light emitting layer 220,
wherein the light emitting layer 220 comprises a plurality (see Figure 8) of light emitting units 220;
wherein the touch layer 410 / 300 / 420 comprises:
a touch wiring layer 410 / 300 / 420 comprising a plurality of gaps 600 (“color filters”; Figure 9; paragraph 0134. The gaps are the locations where the color filters are located) disposed corresponding to the plurality of light emitting units 220; and
a filter structure 600 comprising a plurality of filters 600 disposed in the plurality of gaps 600 of the touch wiring layer 410 / 300 / 420 respectively, the plurality of filters 600 corresponding to the plurality of light emitting units 220, and a projection of each of the filters 600 on the light emitting layer 220 covering the light emitting unit 220 
wherein the touch wiring layer 410 / 300 / 420 comprises a first metal layer 410, a shielding layer 300, and a second metal layer 420, the shielding layer 300 covers the first metal layer 410, the second metal layer 420 is located on the shielding layer 300 and is electrically connected (see Figure 8) with the first metal layer 420 by vias (i.e., see Figure 8 there are vias that go to 410).
Regarding claim 2, Kim teaches an isolation layer 250 (“encapsulating layer”; Figure 8; paragraph 0136) located between the light emitting layer 220 and the touch layer 410 / 300 / 420, and the first metal layer 410 is disposed on (see Figure 8) the isolation layer 250.
Regarding independent claim 6, Kim teaches a method for manufacturing (i.e., forming of claim 1) a display panel (see title), comprising steps of:
forming a light emitting layer, the light emitting layer comprising a plurality of light emitting units;
forming a touch wiring layer above the light emitting layer, the touch wiring layer comprising a plurality of gaps, and the plurality of gaps disposed corresponding to the plurality of light emitting units; and
forming a filter structure, the filter structure comprising a plurality of filters, the plurality of filters disposed in the plurality of gaps of the touch wiring layer respectively, the plurality of filters corresponding to the plurality of filters, and the projection of each of the filters on the light emitting layer covering the light emitting unit corresponding to the filter,

forming a first metal layer;
forming a shielding layer, the shielding layer covering the first metal layer; and
forming a second metal layer, the second metal layer located on the shielding layer and electrically connected with the first metal layer by vias (i.e., independent method claim 6 is the “forming” of claim 1 and therefore refer to claim 1 rejection, supra).
Regarding claim 7, Kim teaches wherein after forming the light emitting layer EML, the method further comprises a step of: forming an isolation layer 250, the isolation layer 250 located on the light emitting layer 220 (i.e., method claim 7 is the forming of claim 2 and therefore refer to claim 2 rejection, supra).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0271429 A1 to Kim et al. (“Kim”) in view of US 2018/0157082 A1 to Wang and in view of US 2002/0187412 A1 to You et al. (“You”).
	Kim teaches all limitations form claims 1 and 7 from which claim 8 depends. 
Regarding claim 8, Kim teaches of a black matrix shielding layer and a first metal layer under the black matrix but does not expressly mention how these layers are formed. 
	Wang teaches of forming the metal thin film (step S102 in Figure 3 and number 4 in Figures 4-6; paragraphs 0042 and 0043), the metal thin film 4 covering the base substrate 1;
forming a black resist (step S102 in Figure 3 and number 5 in Figures 4-6), the black resist 5 covering the metal thin film 4;
patterning the black resist 5 (see paragraph 0051 and Figure 5 to Figure 6) to form the shielding layer 3; and
by taking the black resist 5 as a mask (i.e., as per Figure 3 step S104 and Figure 6 with Figure 3 and paragraphs 0053-0054), patterning the metal thin film 4 to form the first metal layer 2 (see Figure 6 and Figure 1; paragraphs 0053-0054).
	Kim with Wang makes obvious that the metal thin film and the black matrix are located atop the claimed isolation layer. 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to recognize that combining Wang’s invention with Kim’s invention would have been beneficial as best stated by Wang in paragraphs 0053-0054 in order to save production time by using the black matrix as a mask for patterning instead of using another removable mask layer.  
	Neither Kim nor Wang teaches that the black layer is a photoresist.
	Wang does teach in paragraph 0044 that the black matrix may be composed of a black polymer resin.

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to recognize that combining You’s invention with Wang’s invention and Kim’s invention would have been beneficial as best stated by You in paragraph 0006 in order to provide a black matrix that may be patterned using photolithography by providing a photosensitive resin.    
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P DULKA whose telephone number is (571)270-7398. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-
16 February 2022
/John P. Dulka/Primary Examiner, Art Unit 2895